                             UNITED STATES DISTRICT COURT

                              MIDDLE DISTRICT OF LOUISIANA

    MARGARET GIBBS WATKINS                          CIVIL ACTION NO.: 3:19-cv-00635

    VERSUS                                          JUDGE: JOHN W. deGRAVELLES

    SID GAUTREAUX, INDIVIDUALLY                     MAGISTRATE JUDGE:
    AND IN HIS OFFICIAL CAPACITY AS                 ERIN WILDER-DOOMES
    EAST BATON ROUGE PARISH
    SHERIFF


                       REPLY MEMORANDUM IN SUPPORT OF
                  MOTION TO DISMISS SECOND AMENDED COMPLAINT

MAY IT PLEASE THE COURT:

          Defendant James Morgan Hammett, individually and in his official capacity as a deputy

for the East Baton Rouge Parish Sheriff (hereinafter sometimes referred to as “Deputy Hammett”),

files this reply memorandum in support of his Motion to Dismiss Second Amended Complaint1 to

address certain arguments, or lack thereof, made by the plaintiff in her opposition memorandum2

filed on May 1, 2020.

          A. Plaintiff has failed to state a Section 1983 claim against Deputy James Morgan

              Hammett in his official capacity.

          Plaintiff did not address Deputy Hammett’s arguments for dismissal of the Section 1983

official capacity claim against him. As a matter of law, Plaintiff has waived any opposition.

          Under this Court’s local rules, M.D. La. LR7(f), a respondent opposing a motion must file

a response containing the reasons in opposition and a citation of authorities to which he relies. In




1
    Doc. 30
2
    Doc. 33
light of this Court’s local rules, Plaintiff’s failure to address this argument should be deemed a

concession. Barlow v. Safety Nat.Cas. Corp., 2014 WL 1327922 (M.D. La. 2014) ft. 4.

       “The Fifth Circuit makes it clear that when a party does not address an issue in his brief to

the district court, that failure constitutes a waiver on appeal.” JMCB, LLC v. Bd. of Commerce &

Indus., 336 F. Supp. 3d 620, 634 (M.D. La. 2018) (citing Magee v. Life Ins. Co. of N. Am., 261 F.

Supp. 2d 738, 748 n. 10 (S.D. Tex. 2003)); see also United States v. Reagan, 596 F.3d 251, 254–

55 (5th Cir. 2010) (defendant's failure to offer any “arguments or explanation ... is a failure to brief

and constitutes waiver”). “By analogy, failure to brief an argument in the district court waives that

argument in that court.” JMCB, 336 F. Supp. 3d at 634 (quoting Magee, 261 F. Supp. 2d at 748 n.

10); see also Kellam v. Servs., No. 12-352, 2013 WL 12093753, at *3 (N.D. Tex. May 31, 2013),

aff'd sub nom. Kellam v. Metrocare Servs., 560 F. App'x 360 (5th Cir. 2014) (“Generally, the

failure to respond to arguments constitutes abandonment or waiver of the issue.” (citations

omitted)); Mayo v. Halliburton Co., No. 10-1951, 2010 WL 4366908, at *5 (S.D. Tex. Oct. 26,

2010) (granting motion to dismiss breach of contract claim because plaintiff failed to respond to

defendants' motion to dismiss on this issue and thus waived the argument).

       B. Plaintiff has failed to state a Section 1983 claim against Deputy James Morgan

           Hammett in his individual capacity.

       Plaintiff did not address Deputy Hammett’s arguments for dismissal of Plaintiff’s Section

1983 individual capacity claims against him for violating Mr. Watkins’ rights to due process

guaranteed by the 5th and 14th Amendments to the United States Constitution, rights against cruel

and unusual punishment guaranteed by the 8th Amendment to the United States Constitution, and

rights to life, liberty, and the pursuit of happiness guaranteed by the 14th Amendment to the United

States Constitution. As a matter of law, Plaintiff has waived any opposition. See JMCB, LLC v.
Bd. of Commerce & Indus., 336 F. Supp. 3d 620, 634 (M.D. La. 2018) (“The Fifth Circuit makes

it clear that when a party does not address an issue in his brief to the district court, that failure

constitutes a waiver on appeal. By analogy, failure to brief an argument in the district court waives

that argument in that court.” (citations and internal quotations omitted) ).

           As set forth in the Memorandum in Support of Motion To Dismiss Second Amended

Complaint, Plaintiff has failed to state a Section 1983 claim under the 4th Amendment for use of

deadly force, and even if she had, Deputy Hammett is entitled to qualified immunity. Plaintiff

herein makes conclusory allegations with no factual predicate for her conclusion that Deputy

Hammett did not possess probable or reasonable cause to shoot Mr. Watkins or employ deadly

force toward Mr. Watkins.3 She did not plead any facts regarding the decedent’s own conduct or

any other factors relating to the circumstances leading to and surrounding the alleged deadly force,

except to generally deny that Mr. Watkins took any threatening action toward Deputy Hammett,

apparently under the presumption that Hammett was not a suspect for arrest and not being detained

for an investigation and the argument that driving a motor vehicle directly at someone is not

threatening. Plaintiff did not plead sufficient facts to overcome Deputy Hammett’s defense of

qualified immunity. Therefore, even if Plaintiff had alleged a violation of Mr. Watkins’ rights

under the Fourth Amendment, those claims should be dismissed. For the same reasons, Plaintiff’s

State law claims should also be dismissed.

           C. Conclusion

           For all of the foregoing reasons and for the reasons set forth in the Memorandum in Support

of Motion to Dismiss Second Amended Complaint, James Morgan Hammett, individually and in

his official capacity as a deputy for the East Baton Rouge Parish Sheriff, prays that after all due



3
    See Doc. 21, ¶ 10.
proceedings be had, this Motion to Dismiss Second Amended Complaint be granted, and Plaintiff’s

claims against him be dismissed for failure to state a claim upon which relief can be granted.



                                              Respectfully submitted:

                                              ERLINGSON BANKS, PLLC

                                              s/Tara L. Johnston
                                              MARY G. ERLINGSON (#19562)
                                              TARA L. JOHNSTON (#28100)
                                              301 Main Street, Suite 2110
                                              Baton Rouge, Louisiana 70801
                                              Telephone: (225) 218-4446
                                              Facsimile: (225) 246-2876
                                              tjohnston@erlingsonbanks.com
                                              Counsel for Defendant, James Morgan Hammett



                                 CERTIFICATE OF SERVICE

       I hereby certify that on the 15th day of May, 2020, a true and correct copy of the foregoing

Reply Memorandum in Support of Motion to Dismiss Second Amended Complaint was filed

electronically with the Clerk of Court using the CM/ECF system. Notice of this filing will be sent

by operation of the court’s electronic filing system to counsel of record.

       Baton Rouge, Louisiana, this 15th day of May, 2020.


                                        s/Tara L. Johnston
                                         Tara L. Johnston
